Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered April 10, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
*781We have also considered the contentions raised in the defendant’s pro se supplemental brief and have found them to be devoid of merit. Mangano, J. P., Hooper, Sullivan and Balletta, JJ., concur.